FILED
                               +CORRECTED                                  AUG 25 2014
                           NOT FOR PUBLICATION                          MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


In re: JIM SLEMONS HAWAII, INC.,                 No. 13-60033

              Debtor,                            BAP No. 11-1464


JIM SLEMONS HAWAII, INC.,                        MEMORANDUM*

              Appellant,

  v.

CONTINENTAL INVESTMENT
COMPANY, LTD; et al.,

              Appellees.



In re: JIM SLEMONS HAWAII, INC.,                 No. 13-60034

              Debtor,                            BAP No. 11-1468


JIM SLEMONS HAWAII, INC.,

              Appellant,

  v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                     Page 2 of 6


CONTINENTAL INVESTMENT
COMPANY, LTD; et al.,

          Appellees.



In re: JIM SLEMONS HAWAII, INC.,   No. 13-60035

          Debtor,                  BAP No. 11-1475


JIM SLEMONS HAWAII, INC.,

          Appellant,

 v.

CONTINENTAL INVESTMENT
COMPANY, LTD,

          Appellee.



In re: JIM SLEMONS HAWAII, INC.,   No. 13-60040

          Debtor,                  BAP No. 11-1464


CONTINENTAL INVESTMENT
COMPANY, LTD,

          Appellant,

 v.
                                                     Page 3 of 6

JIM SLEMONS HAWAII, INC.,

          Appellee,

UST - UNITED STATES TRUSTEE,
HONOLULU; et al.,

          Interested Parties.



In re: JIM SLEMONS HAWAII, INC.,   No. 13-60041

          Debtor,                  BAP No. 11-1468


CONTINENTAL INVESTMENT
COMPANY, LTD,

          Appellant,

 v.

JIM SLEMONS HAWAII, INC.,

          Appellee,

UST - UNITED STATES TRUSTEE,
HONOLULU; et al.,

          Interested Parties.



In re: JIM SLEMONS HAWAII, INC.,   No. 13-60042

          Debtor,                  BAP No. 11-1475
                                                                          Page 4 of 6


CONTINENTAL INVESTMENT
COMPANY, LTD,

              Appellant,

  v.

JIM SLEMONS HAWAII, INC.,

              Appellee.


                          Appeals from the Ninth Circuit
                            Bankruptcy Appellate Panel
              Markell, Jury, and Taylor, Bankruptcy Judges, Presiding

                            +Submitted June 20, 2014**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and FISHER and WATFORD, Circuit Judges.

       1. The bankruptcy court did not abuse its discretion by denying debtor’s

second motion to recuse Judge Faris. No reasonable person could conclude, based

on this record, that Judge Faris’s impartiality might be questioned. See In re Focus

Media, 378 F.3d 916, 929–30 (9th Cir. 2004). Even assuming the November 9,

2009, order Judge Faris entered differed from his oral ruling, debtor has failed to

show why such a discrepancy would demonstrate impermissible bias requiring


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 5 of 6
recusal, rather than merely providing “grounds for appeal.” Liteky v. United States,

510 U.S. 540, 555 (1994). The local rules at the time did not require signatures

from either the United States Trustee or debtor, and Judge Faris provided ample

time for the parties to review the proposed order. Debtor could have commented

on the proposed order prior to entry, or appealed the order before it became final.

That debtor failed to take basic, necessary steps to address what it believed to be an

erroneous order does not in any way cast doubt upon Judge Faris’s impartiality.

      2. The bankruptcy court did not abuse its discretion by denying debtor’s

motion to reopen. Debtor provided no legal or factual basis for reopening the

proceeding. The “facts” that debtor relied on were unrelated to the merits of the

second recusal motion, and the vague assertion of “new matters” did not warrant

reopening the matter.

      3. We decline to exercise jurisdiction over Continental’s cross-appeal of the

recusal order. “Ordinarily, only a party aggrieved by a judgment or order of a

[lower] court may exercise the statutory right to appeal therefrom.” Deposit Guar.

Nat’l Bank v. Roper, 445 U.S. 326, 333 (1980). Subject to certain prudential

exceptions, a party which has prevailed before the lower court is not considered

aggrieved. See Envtl. Prot. Info. Ctr., Inc. v. Pac. Lumber Co., 257 F.3d 1071,

1075 (9th Cir. 2001). Continental prevailed below and does not even attempt to
                                                                          Page 6 of 6
explain how this case falls within a prudential exception to our general rule.

Because Continental was not aggrieved by the bankruptcy court’s denial of

debtor’s second motion to recuse, it may not challenge that order’s factual findings

on appeal.

      4. Each party shall bear its own costs on appeal.

      AFFIRMED.